Exhibit 10.1

SERIAL NUMBER: RSG-0001

CELSION CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK GRANT AGREEMENT

This Restricted Stock Grant Agreement (the “Agreement”) is entered into by and
between Celsion Corporation, a Delaware Corporation, (the “Corporation”) and
William Hahne the (“Grantee”) effective as October 3, 2006, the (“Grant Date”).

1. AWARD OF RESTRICTED STOCK:

Subject to the provisions of this Agreement and pursuant to the provisions of
the Celsion Corporation 2004 Stock Incentive Plan (the “Plan”), the Committee
hereby grants to the Grantee a Restricted Stock Award on the Grant Date subject
to the restrictions stated herein, for such number of shares of Common Stock of
the Corporation (“Restricted Stock” or “Shares”) and with such Fair Market Value
as of the Grant Date as are stated in the Restricted Stock Overview below.

RESTRICTED STOCK OVERVIEW

 

Number of Shares:

     5,100

Fair Market Value Per Share:

   $ 2.44

2. RESTRICTIONS:

(a) Vesting Schedule. The Restricted Stock shall be subject to forfeiture until
such shares vest in accordance with the applicable schedule set forth below:

(i) Regular Vesting Schedule: One-third (1/3rd) of the Shares will vest on the
first (1st) anniversary of the Grant Date, and an additional one-third
(1/3rd) of the Shares will vest on each succeeding anniversary of the Grant
Date, provided Grantee has continued in the employment of the Corporation or any
Parent, or Subsidiary of the Corporation from the Grant Date through any such
anniversary.

(ii) Accelerated Vesting Schedule: The Shares shall become one-hundred percent
(100%) vested on the date of a Change in Control of the Corporation, as such
term is defined in the Plan, provided Grantee has continued in the employment of
the Corporation or any Parent or Subsidiary of the Corporation from the Grant
Date through any such vesting date.



--------------------------------------------------------------------------------

(b) Other Restrictions.

(i) Nontransferable. Unvested shares of Restricted Stock are not transferable by
the Grantee by means of sale, assignment, exchange, pledge, hypothecation, or
otherwise (other than by will or the laws of descent and distribution).

(ii) Rights of Shareholder. The Grantee shall be entitled to all rights of a
shareholder of the Corporation with respect to unvested shares of Restricted
Stock, including the right to vote the Restricted Stock and receive dividends
and/or other distributions declared on such Shares. Any dividends which are paid
in Shares with respect to unvested Restricted Stock shall be subject to the same
vesting and forfeiture conditions and other restrictions as the respective
Restricted Stock.

3. ISSUANCE OF RESTRICTED STOCK:

(a) Issuance of Restricted Stock. The Restricted Stock shall be registered on
the Corporation’s books in the name of the Grantee as of the Grant Date.
Physical possession or custody of any share certificate(s) shall be retained by
the Corporation until such time as the Restricted Stock are vested. While in its
possession, the Corporation reserves the right to place a legend on any share
certificate(s) restricting the transferability of such certificate(s) and
referring to the terms and conditions (including forfeiture) approved by the
Committee and applicable to the Restricted Stock represented by the
certificate(s). The Grantee shall deliver to the Corporation a share power,
endorsed in blank, in the form attached as Attachment A, with respect to the
Restricted Stock to be held by the Corporation.

(b) Vesting. Upon the vesting of the Restricted Stock, the Corporation shall
cancel any share power granted to the Corporation with respect to such shares
and deliver to the Grantee (or his estate, as may be applicable) a share
certificate covering the vested Shares within 30 days after vesting. Any such
share certificate shall not include vested fractional shares. If the shares of
Restricted Stock are not registered under applicable federal or state law, the
certificates for the Restricted Stock to be issued to the Grantee shall contain
appropriate legends to reflect the restrictions on transferability imposed by
law.

(c) Section 83(b) Election. Grantee hereby acknowledges that he or she has been
informed that, unless an election is filed by the Grantee with the Internal
Revenue Service and, if necessary, the proper state taxing authorities, within
thirty (30) days of the Grant Date, electing pursuant to Section 83(b) of the
Code (and similar state tax provisions if applicable) to be taxed currently on
the Fair Market Value of the Shares on the Grant Date, there will be a
recognition of taxable income to the Grantee measured by their Fair Market Value
at the time of vesting. Grantee represents that Grantee has consulted any tax
consultant(s) Grantee deems advisable in connection with the grant of the Shares
or the filing of the Election under Section 83(b) and similar tax provisions.



--------------------------------------------------------------------------------

A PARTIALLY COMPLETED FORM OF SECTION 83(b) ELECTION IS ATTACHED AS ATTACHMENT
B. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
CORPORATION’S TO COMPLETE AND FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN
IF GRANTEE REQUESTS THE CORPORATION OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
GRANTEE’S BEHALF.

4. TERMINATION OF EMPLOYMENT; END OF RESTRICTION PERIOD:

(a) Vesting. If the Grantee terminates employment with the Corporation or any
Parent or Subsidiary of the Corporation for any reason, the shares of Restricted
Stock shall be vested only to the extent that they were vested as of such date
of termination of employment, and no further vesting shall occur thereafter.

(b) Forfeiture. Any shares of Restricted Stock which have not then become vested
pursuant to Section 2 hereof shall be forfeited to the Corporation upon the
termination of employment of the Grantee with the Corporation or any Parent or
Subsidiary of the Corporation for any reason. No consideration shall be payable
to the Grantee from the Corporation or otherwise with respect to the forfeited
Shares, except as otherwise determined by the Committee.

5. MISCELLANEOUS:

(a) Withholding Taxes. The Corporation or any Parent or Subsidiary of the
Corporation shall have the right to deduct from any compensation or any other
payment of any kind (including withholding the issuance of Shares hereunder) due
the Grantee the amount of any federal, state or local taxes required by law to
be withheld as a result of the grant of the Restricted Stock or the vesting of
the Restricted Stock in whole or in part; provided, however, that the value of
the Shares withheld may not exceed the statutory minimum withholding amount
required by law. In lieu of such deduction, the Corporation may require the
Grantee to make a cash payment to the Corporation or any Parent or Subsidiary of
the Corporation equal to the amount required to be withheld. If the Grantee does
not make such payment when requested, the Corporation may refuse to provide for
the issuance of Restricted Stock, or effect the transfer back to the Corporation
of newly vested Restricted Stock, to satisfy such payments.

(b) Impact on Other Benefits. The value of the Restricted Stock (either on the
Grant Date or at the time the Shares are vested) shall not be includable as
compensation or earnings for purposes of any other benefit plan offered by the
Corporation.



--------------------------------------------------------------------------------

(c) Right to Continued Employment. Nothing in the Plan or this Agreement shall
be construed as a contract of employment between the Corporation or any Parent
or Subsidiary of the Corporation and the Grantee, or as a contractual right of
the Grantee to continue in the employ of the Corporation or any Parent or
Subsidiary of the Corporation, or as a limitation of the right of the
Corporation or any Parent or Subsidiary of the Corporation to discharge the
Grantee at any time.

(d) Prevailing Laws. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.

(e) Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

(f) Headings. Headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this agreement.

(g) Notices. All notices and other communications made or given pursuant to the
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to Grantee at the address
contained in the records of the Corporation, or addressed to the Committee, care
of the Corporation for the attention of its Secretary at its principal office
or, if the receiving party consents in advance, transmitted and received via
telecopy or via such other electronic transmission mechanism as may be available
to the parties.

(h) Entire Agreement; Modification. The Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided in the Plan or in a written document signed
by each of the parties hereto.

(i) Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The Grantee
acknowledges by signing this Agreement that he or she has received and reviewed
a copy of the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

ATTEST:     CELSION CORPORATION

 

    By:  

/s/ Anthony P. Deasey (SEAL)

Name:     Name:   Anthony P. Deasey Title:     Title:  

Executive Vice President and

Chief Operating Officer

WITNESS:     GRANTEE

 

     

/s/ William Hahne (SEAL)

    Name:  

William Hahne



--------------------------------------------------------------------------------

ATTACHMENT A

SHARE POWER

FOR VALUE RECEIVED, the undersigned,                         , an individual
residing at                                     , whose social security number
is                         , hereby sells, assigns and transfers unto Celsion
Corporation (the “Corporation”) or its successor                          shares
of Common Stock of the Corporation standing in my name in the Share Register,
[represented by Certificate No.             , which is attached hereto], and
hereby irrevocably constitutes and appoints                      as my
attorney-in-fact to transfer the said shares on the Share Register with full
power of substitution in the premises.

 

WITNESS:    

 

   

 

    Shareholder Dated:                                     

This Share Power should be signed in blank without entering any information
other than the name of the Shareholder. The purpose of the Share Power is to
provide for transfer of the respective shares of Corporation Common Stock back
to the Corporation in the event that the Shareholder terminates employment with
the Corporation before the shares have become vested in accordance with the
provisions of the Celsion Corporation 2004 Stock Incentive Plan and the
Restricted Stock Grant Agreement issued thereunder.



--------------------------------------------------------------------------------

ATTACHMENT B

Election Pursuant to Section 83(b) of the

Internal Revenue Code of 1986, as Amended

The undersigned hereby makes an election, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the property
described below and supplies the following information in accordance with Treas.
Reg. §1.83-2(e):

1. The name, address and taxpayer identification number of the Taxpayer:

 

Name:   __________________________________________ Address:  
__________________________________________  
__________________________________________  
__________________________________________
Social Security Number:             -            -             

2. A description of the property with respect to which the election is being
made:

The property with respect to which the election is made is                     
shares (the “Shares”) of Celsion Corporation (the “Company”).

3. The date on which the property was transferred and the taxable year in which
such election was made:

The date on which the property was transferred is                     , 200  ,
the date on which the taxpayer received the property pursuant to a purchase of
the Shares under the Celsion Corporation 2004 Stock Incentive Plan (the “Plan”).
The taxable year to which this election relates is calendar year 200  .

4. The nature of the restriction to which the property is subject:

The property is subject to restrictions in that the property is not transferable
and is subject to a substantial risk of forfeiture until the taxpayer vests in
the property in accordance with the provisions of the Plan and a Restricted
Stock Grant Agreement.

The Shares vest over a 3 year period, with one-third vesting after the close of
the first year of employment and an additional one-third of the Shares vesting
after each additional year of employment thereafter. The Shares shall become
100% vested on a change in control of the Company, provided the taxpayer
continues in employment with the Company through any such vesting date.



--------------------------------------------------------------------------------

Any unvested Shares will be forfeited by the taxpayer upon termination of
employment for any reason.

The Shares are also subject to certain restrictions on transfer imposed by
federal and state securities laws.

The taxpayer believes that the above restrictions constitute a substantial risk
of forfeiture.

5. The fair market value at the time of transfer (determined without regard to
any restriction other than a restriction which by its terms will never lapse) of
the property with respect to which the election is being made:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Shares with respect to which this election is being made is
                     Dollars ($            ) per share for a total of
                        .

6. The amount (if any) paid for such property:

The taxpayer paid nothing for the Shares.

7. Copies Furnished:

A copy of this statement has been furnished to Celsion Corporation, the person
for whom the services are performed (the employer).

Date:                     , 200  

 

 

[Signature of Taxpayer]



--------------------------------------------------------------------------------

Letter for filing §83(b) Election Form

[Date]

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Internal Revenue Service Center

[**Address**]  [**the Service Center to which individual income tax return is
filed**]

 

Re:    83(b) Election of  ___________________________    Social Security
Number: ___________________________

Dear Sir/Madam:

Enclosed is an election under §83(b) of the Internal Revenue Code of 1986 with
respect to certain shares of Celsion Corporation that were transferred to me on
                    , 200  .

Please file this election.

 

Sincerely,

 



--------------------------------------------------------------------------------

ATTACHMENT C: EXPLANATION OF SECTION 83(B) ELECTION

This memorandum provides general information regarding the potential tax
consequences to you from the grant of restricted common stock (the “Stock”) of
Celsion Corporation (“the Corporation”). Because this is intended to provide
only a summary of the highlights of the potential tax consequences from such a
grant and does not discuss all complexities or exceptions, we recommend that you
consult your own tax advisor before taking any action with respect to these
matters.

The tax consequences of transfers of property in connection with the performance
of services are generally governed by Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), as follows.

 

  •   Under Code Section 83 you are generally required to recognize as ordinary
income the fair market value of the Stock as of the date the Stock is no longer
subject to a substantial risk of forfeiture, which is generally the year you
vest in the Stock. At that time, in the case of an employee, the income from the
Stock would be reported to the IRS on Form W-2 and the employee would be
responsible to make arrangements with the Corporation to deposit the tax
withholding due on the income.

 

  •   Under an exception to the general rules above, you may file with the IRS
within 30 days of the date of your restricted stock agreement an election (a
“Section 83(b) Election”) to include as ordinary income in the year the Stock is
granted the fair market value of the Stock at the date of grant. If the
Section 83(b) Election is filed, in the case of an employee, the income from the
Stock would be reported to the IRS on Form W-2 for the year of grant and the
employee would be responsible to make arrangements with the Corporation to
deposit the tax withholding due on the income as of the grant date.

Any additional gain or loss on the sale of the Stock after its value has been
reported as ordinary income to you (either under the general rules of Section 83
or as the result of a Section 83(b) Election) would generally be taxable as
capital gain or loss.

Please note that if a Section 83(b) Election is made and you subsequently
forfeit some or all of the Stock, you would not be entitled to a deduction or
any other adjustment with respect to the gross income you recognized in the year
of grant.

To make a Section 83(b) Election, you must file a signed election form with the
Internal Revenue Service within thirty (30) days of the date the Stock is
granted (i.e., within thirty (30) days of the date of the restricted stock
agreement). In addition, you must furnish the Corporation with a copy of the
Section 83(b) Election form and attach a copy of the election form to your
individual income tax return for the year in which the Stock was granted. For
this purpose, we may enclose a sample Section 83(b) Election form (partially
completed) with your grant. However, it is solely your responsibility to
determine whether to file a Section 83(b) Election and to timely and properly
file the Section 83(b) Election if you decide to do so.

Again, we emphasize that you should contact your tax counsel regarding these
matters.